Citation Nr: 0726679	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  95-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1986 and November 1987 to June 1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In his August 2007 brief, the veteran's representative raised 
a claim of service connection for an acquired psychiatric 
disability, to include PTSD, as secondary to pain resulting 
from service-connected disabilities.  The RO has not yet had 
the opportunity to consider this claim.  Inasmuch as it is 
not inextricably intertwined with the issue now before the 
Board on appeal, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present in 
service or for many years thereafter, and the only medical 
opinion to address the relationship between any current 
acquired psychiatric disorder and service tends to weigh 
against the claim.  

2.  The most persuasive medical evidence on the question of 
diagnosis indicates that the veteran does not meet the 
diagnostic criteria for PTSD.  

3.  While the veteran claims that she has PTSD that is 
related to military service, the medical opinions of record 
that address the occurrence of any such stressors weighs 
against the claim, and the record does not otherwise support 
the occurrence of any such stressor(s).  




CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in October 2004.  By means of this 
document, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of her claim, of her and VA's respective duties, and she was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
and supplemental statements of the case (SSOCs) have included 
a summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised her of her 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letter in October 2004 which 
included discussion of the VCAA laws and regulations.  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter in October 2004, her claim was readjudicated based 
upon all the evidence of record as evidenced by subsequently 
dated SSOCs and Board remand decisions.  There is no 
indication that the disposition of his claims would not have 
been different had she received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
July 2006.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

Review of the service medical records (SMRs) reflects that 
the veteran was treated for complaints of headaches and 
anxiety in October 1989.  It was noted that she had a fear of 
flying.  No additional references to psychiatric complaints 
are shown in the SMRs.  

Post service records include private and VA records dated 
from the mid 1990s to the present day.  She was seen for 
psychiatric complaints as early as 1993.  A history of 
depression was noted.  She reported depression and mood 
swings since her teenage years in a December 1993 report.  
These symptoms had originally occurred about twice per year 
but had increased as she had gotten older.  

When examined by VA examination in February 1995, she said 
that she was tired, sleepy, and depressed due to a 
combination of things, but mostly because of family problems.  
She said that she did not handle stress well.  Following 
exam, major depression was diagnosed.  VA records also 
include a July 1995 report in which she alleged mood swings.  

On a VA record dated in May 1998, she alleged that she was 
"almost raped" by a sergeant in Germany during service.  At 
a personal hearing in November 2000, she testified that her 
psychiatric symptoms began during service.  She reported 
feelings of depression and mood swings.  She did not refer to 
the alleged inservice assault, but she again reported the 
incident in a September 2002 statement.  The record reflects 
that a PTSD questionnaire was subsequently mailed to the 
veteran for additional information but she did not respond.  

Additional VA records show treatment for psychiatric 
complaints at VA in 2002.  The veteran gave a history that 
included family problems in that her ex-husband would not 
allow her to enter their home.  He had custody of their son.  
When first seen, bipolar disorder was the provisional 
diagnosis.  It was noted, however, that due to her history of 
trauma, nightmares, hypervigilance, and insomnia, PTSD might 
be a more appropriate diagnosis.  It was noted that she 
presented with a pervasive pattern of instability of 
interpersonal relationships, poor self image, impulsive 
behaviors, inappropriate anger, and abandonment issues.  It 
was also noted that a borderline personality disorder might 
be the most appropriate diagnosis.  The final assessment was 
provisional PTSD.  

The veteran was ultimately hospitalized at the VA facility in 
September 2002 for two days.  At that time, she related that 
her nightmares were related to being sexually abused by her 
step father when she was a child . She also said that her 
sergeant in Germany attempted to rape her.  She again 
reported complications regarding her current family life in 
that her ex-husband was preventing her access to home, 
vehicle, money, and their child.  The diagnosis was 
provisional PTSD.  

The veteran underwent VA psychiatric examination in July 
2003.  The examiner reviewed the veteran's claims file.  At 
this time, she denied any mental health problems.  She said 
that she had gone through a major divorce and a custody 
battle.  The examiner noted that getting a history from her 
was difficult because she was extremely tangential and 
circumstantial.  She woke up about once per week feeling 
scared but denied nightmares, in general.  She denied 
intrusive thoughts about any traumatic episodes and denied 
being easily startled.  She was uncomfortable in crowds but 
still went to restaurants.  She did not go to large stores 
and avoided watching movies about sexual assaults.  She said 
that when she was in the military she was pregnant and that a 
sergeant made sexual innuendoes and put his hand on her 
knees.  He did not sexually assault her, however.  She did 
not remember his name.  

On examination, her mood was euthymic, and her affect was 
appropriate to content.  Her thought processes and 
associations were somewhat loosened.  She was oriented in all 
spheres and memory was grossly intact.  She denied suicidal 
or homicidal ideation.  The diagnosis was PTSD, not found.  
The examiner commented that the veteran's inability to 
articulate a coherent history precluded the diagnosis of 
PTSD.  Review of the claims file indicates that there was 
considerable diagnostic uncertainty.  He noted that while 
some felt that she had a PTSD, he could not elicit a 
particular stressor that would be consistent with and provide 
a nexus for diagnosis of such.  He could not completely rule 
it out, however, but noted that he did not have enough 
evidence to warrant that diagnosis.  

The VA examiner who conducted the July 2003 examination 
evaluated the veteran's psychiatric condition again in July 
2006.  He again reviewed the claims file.  The veteran 
reported pain in her back which made her stressed.  She said 
that she went through a major bout of depression when she was 
26 or 27 and that she had not had any experience of 
depression since she learned pain management.  Throughout the 
interview, she focused on how much pain she was having in her 
back and as a result of headaches.  

The examiner noted that he was unable to elicit any symptoms 
consistent with PTSD.  In particular, the veteran denied 
nightmares or intrusive thoughts of any stressful event.  She 
reported that her appetite was good and her weight was 
stable.  She generally denied depression saying that she was 
frustrated.  She denied suicidal or homicidal ideation.  She 
worked cutting hair.  

On examination, the veteran's mood was generally euthymic.  
Her affect was appropriate to content.  Her thought processes 
and associations were logical and tight.  No loosening of 
associations was noted.  Her memory was intact, and she was 
oriented in all spheres.  She did not report hallucinations 
and no delusional material was noted.  The final diagnosis 
was mood disorder.  

The examiner commented that he did not see any relationship 
between the inservice treatment for anxiety and the symptoms 
seen on examination.  He noted that the veteran's 
presentation was consistent with a mood disorder of uncertain 
etiology.  He also noted that he had not found PTSD when he 
had previously examined the veteran.  



Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor. 38 
C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R.§ 4.125(a), 
which incorporates the provisions of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330- 10332 (March 
7, 2002).]

After careful consideration of the evidence in light of 
above-noted legal authority the Board finds that service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted.

Initially, the Board notes that regarding the veteran's 
diagnosed acquired psychiatric disabilities other than PTSD, 
to include major depression, bipolar disorder, and mood 
disorder, none of these are disorders are shown to be 
medically related to service.  In fact, in the only medical 
opinion to directly address the question of a nexus between 
any such disorders and service, the July 2006 VA examiner 
expressed comments to the effect that the no current 
psychiatric disorder (mood disorder was the only psychiatric 
condition currently found) was related to one incidence of 
anxiety during service.  As the July 2005 examiner based his 
opinion on both examination of the veteran, as well as 
consideration of the veteran's documented history, to include 
his service medical records and post-service medical records, 
the Board finds the July 2006 VA opinion probative of the 
question of whether the veteran has current psychiatric 
disability (other than PTSD) that is medically related to 
service.  Significantly, neither the veteran nor her 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion.

Further, specifically as regards PTSD, the Board notes that 
the record includes diagnosis in recent years of provisional 
PTSD.  However, the examiner did not diagnosis this condition 
at time of VA examinations in 2003 or 2006.  He specifically 
noted that this disorder was not found.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that, while some medical 
evidence tends to suggest that the veteran has PTSD, none of 
that evidence includes any rationale for any such diagnosis, 
to include any explanation of how the diagnostic criteria are 
met by inservice stressors.  In fact, review of the records 
reflects that when this disorder was diagnosed on a 
provisional basis, the veteran's reported stressors primarily 
involved problems with her ex-husband and not alleged 
inservice stressors.  By contrast, the July 2003 and 2006 VA 
examiner's opinions were clearly based upon examination of 
the veteran, consideration of his documented medical history, 
and full consideration of the DSM-IV criteria for 
establishing PTSD constitutes persuasive evidence that the 
veteran does not meet the diagnostic criteria for PTSD.

As a final point, the Board emphasizes that in this appeal, 
service connection for PTSD also cannot be established for 
the primary reason that the VA examiner found that the 
criteria for PTSD were not met-the absence of credible 
evidence to establish that any claimed in-service stressors 
occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD generally will vary depending upon whether a veteran 
engaged in "combat with the enemy."  See Gaines v. West, 11 
Vet. App. 353, 359 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his/her alleged stressor is combat-related, then 
his/her lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  Section 
3.304(f) includes special notice provisions and procedures 
for establishing service connection for PTSD based on 
personal assault.  See 38 C.F.R. § 3.304(f)(3).

In this case, the veteran does not allege that her in-service 
stressor was due to combat.  In fact, she served during 
peacetime.  Rather, the only significant stressor that she 
recalled on her various statements and testimony was a 
personal assault by her sergeant.  The Board notes that she 
alleged this incident on two statements of record (1998 and 
2002) and at the time of exam when hospitalized in September 
2002.  However, although given ample opportunity, she never 
provided details that might be verified to indicate that such 
occurred.  Furthermore, on examination in July 2003, she 
specifically noted that while innuendoes were made by the 
sergeant, no sexual assault occurred.  Moreover, she did not 
remember his name.  

The veteran has undergone two VA examinations to determine 
current psychiatric etiology.  After such review and physical 
examination, the examiner stated that he could not find PTSD.  
Most recently, he opined that the only psychiatric disorder 
present was mood disorder and that this was not related to 
service (as discussed above).  The Board also notes that 
there is no other objective evidence to establish that the 
veteran's claimed stressor occurred, even though, as 
indicated above, she was given numerous opportunities to 
provide details as to alleged incident.  With no evidence to 
corroborate the veteran's allegations of being assaulted 
while in service, the evidence does not support a diagnosis 
of PTSD or the occurrence of a claimed stressor-both of which 
are essential to establishing service connection for PTSD.

In addition to the medical evidence, in adjudicating the 
claim on appeal, the Board has considered the veteran's 
assertions.  While the Board does not doubt the sincerity of 
the veteran's belief that she has an acquired psychiatric 
disorder, to include PTSD, that is related to service, this 
claim turns, in part, on the medical matters of diagnosis and 
etiology, matters within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training and expertise, she is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Further, as indicated above, establishing service connection 
for PTSD, on these facts requires more than the veteran's 
assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


